Citation Nr: 1617611	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to September 9, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since September 9, 2013.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Veteran and his spouse testified before a Decision Review Officer at the Nashville, Tennessee, RO, and, in November 2011, they testified before a Veterans Law Judge (VLJ) via video-conference.  Subsequently, the Veteran was informed that the VLJ who had conducted the November 2011 hearing was no longer employed at the Board, and he accepted the opportunity for another hearing.  As such, the Veteran and his spouse testified at a video-conference hearing before the undersigned VLJ in February 2013.  A transcript of each hearing is of record.

In January 2012, November 2012, and April 2013, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  

During the course of the appeal, in a November 2015 rating decision, the AOJ (1) granted service connection for radiculopathy of the right lower extremity with an evaluation of 10 percent effective May 11, 2013; (2) granted service connection for radiculopathy of the left lower extremity with an evaluation of 10 percent effective September 9, 2013; (3) granted an increased disability evaluation for degenerative disc disease of the lumbar spine, from 10 percent to 20 percent effective May 11, 2013; and (4) granted service connection for generalized anxiety disorder with an evaluation of 30 percent effective February 15, 2013.  At present, the Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the November 2015 rating decision, including the assigned ratings or effective dates.  Thus, despite the fact that the AOJ erroneously included such matters in the December 2015 supplemental statement of the case, they are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to a TDIU prior to September 9, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The cumulative effect of the Veteran's service-connected disability picture, which has been assigned a single, combined 60 percent rating since September 9, 2013, is shown to have prevented him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met from September 9, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU effective September 9, 2013, herein constitutes a complete grant of the benefits sought on appeal with regard to such aspect of the Veteran's appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran stopped working in September 2003.  He maintains that he has become unable to work since that time.  As discussed immediately below, the Veteran meets the schedular criteria for the award of a TDIU since September 9, 2013.  Thus, the Board may decide the matter for that time period in the first instance.  Prior to that time, the Board must obtain the Director of Compensation Service's decision before proceeding with the adjudication of such aspect of the Veteran's appeal.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

A.  Applicable Law

(1) Schedular Criteria & General Considerations

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); accord Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

(2) Gainful Employment

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim). 

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (addressing a situation where "the exact nature of the veteran's day-to-day work activities is unclear; however, it is not disputed that he runs his own business managing pension investments," where he is "responsible for hiring employees and meet[ing] individually at least four times per year with each of his '20 investment clients.'") (internal citations omitted). 

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The phrase "unable to . . . follow a substantially gainful occupation" is most naturally construed to refer to an inability to pursue the means of earning a reasonable living.  Under this standard, not every period of inability to work would establish an inability to pursue a substantially gainful occupation.  In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment.  VAOGCPREC 5-2005.

VA regulations suggest that the determination as to a veteran's ability or inability to follow a substantially gainful occupation must be based upon consideration of such factors as the frequency and duration of any episodes of incapacity, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

When a veteran is actually employed, the nature of the employment and the extent of annual earnings from such employment are relevant in determining whether the veteran is able to follow a substantially gainful occupation.  VAOGCPREC 5-2005.

It is not possible to identify a generally-applicable minimum period of incapacity that will be sufficient to render a veteran unable to follow a substantially gainful occupation.  Rather, that determination must be based on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

(3) Employability

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. at 383; accord Hatlestad, 5 Vet. App. at 529.  In doing so, if it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

B.  Discussion

In this case, the Board has carefully considered all assembled evidence and applicable legal authority, and finds that the criteria for award of a TDIU from September 9, 2013, are met.  The reasons for this decision follow.

Schedular Criteria

Since September 9, 2013, the Veteran has met the schedular criteria for award of a TDIU under 38 C.F.R. § 4.16(a).  

His service-connected disabilities since that date have consisted of (1) generalized anxiety disorder associated with degenerative disc disease of the lumbar spine, rated as 30 percent; (2) degenerative disc disease of the lumbar spine, rated as 20 percent; (3) radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, rated as 10 percent; and radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, rated as 10 percent.  

The combined disability rating, when incorporating the bilateral factor for the two lower extremity disabilities, is 60 percent since September 9, 2013.  See 38 C.F.R. §§ 4.25, 4.26.  Because these disabilities arise from a common etiology, the service-connected lumbar spine disability, they are all considered as one disability.  See 38 C.F.R. § 4.16(a).  

This combined disability rating meets the criteria for award of a schedular TDIU because there is one disability rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a).  

Work History and Education

In his January 2009 VA Form 21-8940, the Veteran reported that he last worked full-time in September 2003, which is also when he became too disabled to work.  He specified that did not leave his last job because of his disability, but had been prevented from returning to work due to his back and heart disorders.  He identified his education and training as involving a high school education with additional training in a one-week Professional Supervisor Plus course.  

Employability

Upon a review of the evidence, the Board find that such shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

In this regard, several months prior to September 9, 2013, in June 2013, a VA examiner reviewed the matter and concluded that, 

It appears from a thorough review of the patient[']s records that he has a high school diploma as highest level of education and worked mainly in manual labor type employment during his time in the work force.  He would be unable to perform these types of jobs now due to his significant back pain and weakness.  Therefore, in my opinion, it would be difficult to obtain employment commissurate [sic] with his training and education.

Other VA examiners, including in May 2013 and June 2013, reached an opposite conclusion.  They felt that the Veteran would be unable to work in physical labor, but would able to work in a sedentary position.  

Similarly, a VA examiner in November 2015 concluded that the Veteran's back and leg pain prevented him from doing physical work.  This same VA examiner also reported that the Veteran was "still unable to perform physical labor secondary to back pain."  It is not clear from the examination report whether the VA examiner was intending to suggest that the Veteran was not unable to perform sedentary work.  

Overall, the Board finds that the June 2013 VA examiner's favorable assessment is most consistent with the evidence as a whole.  

For instance, the Veteran has had ongoing difficulty walking due to his back and lower extremity disabilities.  He was issued a cane by VA physical therapy in October 2013 due to back pain, right leg numbness, weakness, and falls.  On follow up with VA Neurology in January 2014, he walked with a cane, but reported falling twice in the past months despite the cane.  

The November 2015 VA examiner noted that the Veteran continued to have a significant amount of back pain as well as bilateral thigh pain, which was worse with activity.  The impact on his ability to work, per the VA examiner, involved difficulty lifting heavy objects and bending over.

In light of this record, there is little dispute that the Veteran is precluded from physical types of jobs due to his service-connected disabilities.

With regard to whether he is precluded from sedentary jobs, a VA Mental Health examination in October 2015 found that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  This indicates that the Veteran's mental health symptomatology interferes with his capacity to work.  

While these mental health symptoms alone might not preclude sedentary employment, the Veteran also has difficulty sitting for extended periods.  He testified earlier at his November 2011 Board hearing that sitting and resting improved his back and leg pain, which meant he did a lot of sitting down.  See Board Hr'g Tr. 12.  By the February 2013 Board hearing, however, he explained that his symptoms were still relieved by sitting, but the pain never went away, and he had to constantly move around in his seat to ease the pain.  See Board Hr'g Tr. 19.  He felt that he could not sit all day long because he would get a "sharp pain" if he sat for long periods.  See Board Hr'g Tr. 19.  He would need to get up and move around every 10 to 15 minutes.  See Board Hr'g Tr. 19.  

Consistent with this evidence, the June 2013 VA examiner, who concluded that the Veteran could work a sedentary position, conditioned this on the Veteran being able to take a break every hour.  

The Board cannot identify a sedentary position that would not likely require the lifting of some heavy items on occasion or bending over, as specified by the November 2015 VA examination.  Although most sedentary jobs would likely allow for a break every hour, the Veteran's constant need to move around in his seat and get up every 10 to 15 minutes would likely substantially interfere with his ability to maintain a sedentary job on a daily basis, during a 6-to-8 hour workday.    

In addition to these factors, the Veteran has been on narcotic pain medication throughout this period.  The June 2013 VA examiner who found that the Veteran could work sedentary employment also noted that he was:

unable to assess the level of function [the Veteran] has with this medication which does contain a narcotic, or specifically how often he takes this medication.  The prescription is for 1 every 12 hours.  As such he could likely still maintain sedentary labor, but should not participate in active labor or operate any equipment.

In this regard, it would appear that most types of sedentary employment would involve some degree of operating equipment, even if only a car to drive to and from work.  Thus, the Veteran's use of narcotic pain medication further impacts his ability to maintain sedentary employment.  

Finally, as noted by the June 2013 VA examiner who gave a positive opinion regarding unemployability, the Veteran's entire work history has been in physical labor jobs.  Although he was a supervisor at several of his last positions, he explained at his February 2013 Board hearing that his last supervisor position still involved him being "on [his] feet all the time and walking on the concrete floor and stuff like that."  See February 2013 Board Hr'g Tr. 13-14.  Thus, it can best be concluded that he has a background in supervising physical labor.  There is no reasonable basis to conclude that such a work history would involve transferrable skills into a sedentary position.  Nor does the Veteran's work history and education otherwise indicate that he has the capacity to transfer the skills and experience gained from his work history at physical employment into a sedentary position.  

Thus, the evidence establishes that the Veteran is unable to secure or follow a substantially gainful occupation due to a combination of his medical and mental health disabilities, when considered in the context of his work history and education background.  Because the schedular criteria have been met since September 9, 2013, the criteria to award a TDIU under 4.16(a) are met.  


ORDER

A TDIU is granted from September 9, 2013.


REMAND

The Board above grants a TDIU from September 9, 2013, the date the Veteran met the schedular criteria for award of a TDIU under 38 C.F.R. § 4.16a.  He first raised the issue of TDIU in January 2009, when he filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  From that date until September 9, 2013, he did not meet the schedular criteria for award of a TDIU under § 4.16(a).  However, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In the instant case, although the Veteran did not meet the schedular criteria, the evidence of record indicates that he may have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to September 9, 2013.  

Most directly, a VA examiner reviewed his case in June 2013 and concluded that "it would be difficult to obtain employment commissurate [sic] with his training and education."  The Veteran also gave testimony at two Board hearings describing his limitations.  The VA outpatient treatment records also describe the severity of his service-connected conditions.  

Under such circumstances, the Board finds that this matter should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary action needed, refer the instant matter to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to September 9, 2013.  

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


